Citation Nr: 0739026	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-42 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of an L2 fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had active military service in the Air Force from 
May 1984 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to a rating in excess of 40 percent 
for residuals of an L2 fracture of the lumbar spine. 


FINDING OF FACT

The veteran's residuals of an L2 fracture of the lumbar spine 
are manifested by thoracolumbar range of motion measuring 90 
degrees forward flexion at its most limited, and no findings 
of unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 40 
percent for residuals of an L2 fracture of the lumbar spine 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC) 5235 through 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004. The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim for an increased rating and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112, requesting the 
claimant to provide evidence in his possession that pertains 
to the claims.  

While notice regarding effective dates was not given, no new 
effective date for award of benefits will be assigned as the 
claim for an increased rating is denied. Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, and obtained a medical opinion as to the 
severity of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Residuals of an L2 Fracture of the 
Lumbar Spine

The veteran seeks an evaluation in excess of 40 percent for 
residuals of an L2 fracture of the lumbar spine.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for residuals of an L2 
fracture of the lumbar spine in a September 1988 rating 
decision.  At that time the disability was evaluated as 10 
percent.  In a January 1989 rating decision, the veteran's 
disability rating was increased to 30 percent, and in a June 
2000 rating decision was increased to 40 percent.  In 
February 2004 the veteran sought a further increase of his 
disability rating.  His claim was denied in a July 2004 
rating decision and is presently on appeal.

The RO has evaluated the veteran's L2 fracture under DC 5285-
5235.  

Spine disabilities are evaluated under a General Rating 
Formula for Disease and Injuries of the Spine.  A back 
disability is to be evaluated under whichever method results 
in the higher evaluation, when all disabilities are combined, 
under 38 C.F.R. § 4.25, and the spine is to be evaluated with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under the General Rating Formula a 50 percent evaluation 
contemplates unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is afforded 
for unfavorable ankylosis of the entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  
Note (2) reflects that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Note (4) indicates 
that range of motion measurements should be rounded to the 
nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
A higher, 60 percent, evaluation could also be warranted for 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months (DC 5243).

Diagnostic Code 5243 instructs that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1) following Diagnostic Code 5243 reflects that for the 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5243 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.

VA medical records dated in March 2004 noted the veteran's 
complaints of lower back pain, especially at night, and found 
that the rods inserted into the veteran's spine had become 
displaced.  The treating clinician noted that the veteran did 
not complain of pain radiating down his legs, nor did he have 
any problems with urination.  It appears that the veteran was 
referred to an orthopedist for further treatment concerning 
the displaced rods.  In November 2004 the veteran received a 
replacement back-brace for use with his back disability. 

In April 2004 the veteran was examined for the present 
increased rating claim.  The veteran told the examiner that 
he has had a progressive decline in endurance and capacity 
for strenuous activity, and finds it difficult to straighten 
up after bending down.  Likewise, the veteran reported that 
his disability limits him at work as a power lineman.  The 
examiner noted that the veteran walks without the use of 
aides, such as a cane, and that he is fully functional in his 
usual daily activities.  The veteran did report, however, 
missing 2 to 3 days of work per month.  The examination found 
that the veteran's range of motion for his thoraculumbar 
spine in regards to forward flexion was 90 degrees, extension 
was 30 degrees, left lateral flexion was 30 degrees, right 
lateral flexion was 30 degrees, left lateral rotation was 45 
degrees, and right lateral rotation was 45 degrees.  The 
veteran noted that he felt pain at the endpoint of the right 
lateral and rotational bending, but it was found that even 
upon repeated and resisted motion, pain did not further limit 
his range of motion.  The veteran's endurance did wane upon 
repeated range of motion testing, and the veteran's 
complaints of pain also increased.  The examiner noted that 
the veteran did not have any postural abnormalities or fixed 
deformity, including ankylosis.  Likewise, the veteran's 
sensory, motor, and reflex examinations were normal.  A 
neurological examination did not note any abnormalities.  

The veteran received his current rating under criteria that 
are no longer in effect.  To receive a rating higher than 40 
percent under the current criteria, medical evidence must 
show that there is unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  38 C.F.R. 4.71a, DC 5235-5243.  The VA examiner 
indicated that neither of these conditions were present, and 
therefore a higher rating cannot be assigned.  Likewise, the 
presence of pain (whether it radiates or not) is already 
contemplated in the 40 percent evaluation assigned under the 
General Rating Formula.

The veteran's disability rating cannot be reduced because, 
absent evidence that a disability has actually improved, a 
veteran's disability will not be reduced due to changes to 
the Schedule for Rating Disabilities.  38 C.F.R., § 4.85, DC 
6100, Table VII; 38 C.F.R. § 3.951.

With regard to any rating on the basis on incapacitating 
episodes, there is no evidence that any physician has 
prescribed bed rest due to the veteran's back disability.  
Accordingly the evidence does not establish that a higher 
evaluation under 38 C.F.R. § 4.71a, DC 5235-5243, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, is warranted.

As to whether separate evaluations for neurological 
manifestations are warranted, as discussed above, the medical 
evidence does not show that the veteran exhibits neurological 
manifestations that are attributed to his service-connected 
residuals from a L2 fracture of the lumbar spine disability.  
Hence, separate, compensable evaluations for neurological 
manifestations are not warranted.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected back disability, 
as indicated in the above discussions.  See DeLuca, supra.  
The veteran's complaints of pain, and the examiner's 
observations of pain and painful motion, were considered in 
the level of impairment and loss of function attributed to 
his disability.  

In numerous documents of record the veteran states the 
severity of his back disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 40 percent have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5235-5243.

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for an even higher rating of 
100 percent are likewise not met. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
residuals of an L2 fracture of the lumbar spine is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  Regulation permits extra-schedular rating when "the 
schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence other than his assertions 
made in connection with this appeal that would indicate that 
there exist such factors as marked interference with 
employment or frequent periods of hospitalization resulting 
from his service-connected back disability.  


ORDER

An evaluation greater than 40 percent for residuals of an L2 
fracture of the lumbar spine is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


